Title: From John Adams to Laurent Berénger, 8 June 1781
From: Bérenger, Laurent
To: Adams, John



Sir
Amsterdam June 8. 1781

I have received the Letter which you did me, the Honour, to write me, on the fifth of this month, informing me, that you have received a Letter from the Compte de Vergennes, by which his Excellency directs you to tell me, that the Interests of the United States require my Presence at Paris, and that he should desire that I would go there, as soon as my Affairs in Holland, will permit me.
I should be extreamly obliged to you, Sir, if you would confide to me the Nature of the Business that requires me at Paris, that I might be able to form Some Judgment, whether it is of So much Importance and So pressing as to make it necessary for me to go forthwith.
His Excellency Dr. Franklin, and Coll. Laurens, have arranged Affairs in such a manner, that the Accounts of the Indian are to be produced to me and I am to draw Bills to discharge them, So that it would retard the Departure of that interesting Vessell, if I were to go now, and it is of much Some Importance to the Publick that I should compleat my dispatches to go to Congress by her; I am also unfortunately involved in a good deal of Business in accepting and discharging Bills of Exchange, a Course of Business which would be put into Some Confusion, if I were to go immediately, and the general Affairs of Congress in this Republick might suffer Some what by my absence. But notwithstanding all, if I were informed that it is any Thing respecting a general Pacification, or an Invitation of this Republick to acceed to the Alliance between France and the United States or any other Affair of Sufficient Weight to justify, my quitting this Post immediately I would do it. Otherwise, it would, as I humbly conceive, be more for the public Interest that I should wait, untill some of the Business that lies upon me here is dispatched, and the rest put into a better order. Let me beg the favour of your sentiments, sir.
Whenever I go, I must beg the Favour of you to furnish me with a Pasport.
I have the Honour to be, with very great Respect, sir, &c.
